Citation Nr: 1760713	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-33 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for frostbite residuals, right foot.

2.  Entitlement to service connection for frostbite residuals, left foot.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2014 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the Veteran's claims.  The Veteran has not been afforded a VA examination for his claims for service connection.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the above-captioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in service disease, injury or event.  See e.g., December 2013 Veteran Statement (had frostbite while stationed in Korea) and July 2016 Neurology Administrative Note (Veteran has severe distal polyneuropathies).  As such, the Board finds it necessary to remand this issue to obtain VA examinations to determine the nature of the Veteran's frostbite residuals of the right and left foot.  McLendon, 20 Vet. App. at 79.

In addition, the Board notes that the Veteran filed a claim for TDIU in December 2014.  However, any decision with respect to the other claims remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, the RO should also attempt to obtain the Veteran's updated VA treatment records and any additional relevant private medical records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  

2.  Afford the Veteran a VA examination by the appropriate clinician to assess the nature and etiology of his frostbite residuals of the right and left foot.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide a response to the following questions:  

a.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed frostbite residuals of the right foot began in service, or are otherwise related to a disease, event, or injury in service?

b.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed frostbite residuals of the left foot began in service, or are otherwise related to a disease, event, or injury in service?

In formulating an opinion, the examiner should consider and address the July 2016 Neurology Administrative Note by Dr. T.E.F.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for frostbite residuals in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




